 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 MARISA CLARK,                                         Case No.: 2:19-cv-00941-APG-NJK

 4        Plaintiff                                    Order Denying Motion to Dismiss and
                                                               Stipulation as Moot
 5 v.
                                                                [ECF Nos. 45, 54]
 6 EASTER SEALS NEVADA, et al.,

 7        Defendant

 8       In light of the parties’ settlement (ECF No. 53),

 9       I ORDER that the motion to dismiss (ECF No. 45) and related stipulation for extension

10 of time (ECF No. 54) are DENIED as moot.

11       DATED this 18th day of November, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
